Citation Nr: 1041048	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-47 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on unemployability 
due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1942 to 
December 1945.  
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In September 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss, 
rated as 60 percent disabling; a right wrist disorder, rated as 
10 percent disabling; and tinnitus, rated as 10 percent 
disabling.   

2.  The Veteran has one service-connected disability evaluated as 
at least 40 percent disabling and a total combined rating of 70 
percent.  

3.  The Veteran is unable to obtain or maintain substantially 
gainful employment due solely to service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have been met.  38 
U.S.C.A.  § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

TDIU

A total disability evaluation may be assigned where the schedular 
evaluation is less than total when the disabled person is unable  
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  
For purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the following 
disabilities will be considered one disability: (1) disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war. 

"Substantially gainful employment" is not currently defined in VA 
regulations.  For a Veteran to prevail on a claim based on 
unemployability, the record must reflect some factor which takes 
the claimant's case outside the norm for such a Veteran and not 
just that the Veteran is unemployed or has difficulty finding 
employment.  Marginal employment is not substantially gainful 
employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 
4.16(a), marginal employment generally shall be deemed to exist 
when a Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  However, 
consideration shall be given in all claims to the nature of the 
employment and the reasons for termination.  Id.  

Service connection is in effect for bilateral hearing loss, rated 
as 60 percent disabling; a right wrist disorder, rated as 10 
percent disabling; and tinnitus, rated as 10 percent disabling.  
Therefore, for TDIU purposes, the Veteran has one disability 
rated as at least 40 percent disabling.  His total combined 
rating is 70 percent.  38 C.F.R. § 4.25.  Consequently, the 
Veteran meets the threshold criteria for a TDIU rating.  

The record reflects that the Veteran stopped working in 1985 
after 35 years of having been employed as a control tower 
machinery operator at a rock quarry.  He has not resumed 
employment.  He has a 7th grade education with training in 
welding in 1956.  

With respect to the question of whether the Veteran is unable to 
obtain or maintain substantially gainful employment secondary to 
his service-connected disabilities, the Board observes that there 
are conflicting opinions of record.  The Board must determine, as 
a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have the 
same probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992); Simon v.  Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169 (1991). 
 
The record reveals that the Veteran underwent a VA audio 
examination in April 2007.  His medical history was reviewed.  
The examiner stated that with proper consideration/accommodations 
given to work environment, the Veteran's hearing loss would not 
prevent him from securing or maintaining gainful employment.  

The Veteran underwent a VA general medical examination in April 
2007.  The claims file was reviewed.  It was noted that the 
Veteran complained of increased pain and weakness in the right 
wrist with problems turning the ignition key and taking the gas 
cap off the car.  The Veteran was examined and his right wrist 
was evaluated.  It was noted that the Veteran worked as a manager 
in a quarry plant and retired in 1985.  He is not currently 
employed.  The examiner stated that the Veteran is not 
unemployable due to his service-connected right wrist condition.  
He noted that the Veteran is currently 87 years old and he 
retired at 65 due to eligibility by age not for physical 
disability.  He reported that jobs that require the full use of 
the right wrist would be difficult for the Veteran.  

In an October 2007 letter, a private audiologist stated that the 
Veteran's hearing loss would be described as a profound high 
frequency sensorineural loss in both ears.  It was noted that his 
biggest problem is understanding speech especially if there is 
noise in the background.  He went on to say that even in a quiet 
environment, and using hearing aids, the Veteran would have much 
difficulty understanding what a person was saying and that the 
speaker would have to be facing him so that he could lip read.  
The clinician stated that he was very comfortable saying that it 
is at least as likely as not that the Veteran would not be 
employable due to his hearing.   

Private records show that the Veteran underwent a physical 
capacities evaluation concerning his right wrist in November 
2007.  It showed a decreased capacity for lifting, carrying, and 
pushing /pulling.  

Private records show that the Veteran underwent an employability 
assessment in February 2008 performed by a sociologist, K. L. 
Stricklett.  The examiner stated that she had interviewed the 
Veteran and his daughter in her office, and that a detailed 
medical and vocational history was obtained.  She stated that in 
addition to conducting a personal interview with the Veteran, she 
had reviewed a copy of his claims file.  She went on to document 
the records provided in the file.  The examiner documented the 
Veteran's social history.  His medical history was also noted and 
documented.  The examiner pointed out that the November 2007 
evaluation noted the restriction of handling and fingering with 
the right dominant hand suggested that the Veteran would not be a 
suitable candidate for employment in a production or 
manufacturing setting where constant repetitive use of the hands 
and/or fingers is required.  The examiner went on to describe the 
definition of light work, and medium work.  The Veteran's work 
history and education were reviewed.  It was noted that the 
Veteran completed the 7th grade to begin working.  He worked as a 
conveyor operator at a rock quarry.  The Veteran reported that he 
performed this job for 35 years and retired in 1985.  The social 
worker noted that the job of conveyor operator is classified as 
medium work and semi-skilled employment.  The examiner also 
performed a skills analysis.  The examiner reported that she 
reviewed recent labor market surveys and conducted independent 
labor market research on his behalf.  It was noted that the 
Veteran is not substantially and gainfully employment in the 
labor market as a result of his service-connected medical 
impairments.  The examiner stated that due to the Veteran's 
limitations associated with his service-connected medical 
impairments.  It was noted that he is restricted to jobs falling 
within the light to medium range that do not require constant or 
repetitive handling with his right hand.  The examiner stated 
that the Veteran was also precluded from performing jobs that 
require hearing due to his severe limitations with respect to his 
speech limitations.  The examiner reported that the Veteran is 
not a candidate for jobs that tend to be less reliant upon verbal 
communication skills, because these types of jobs require 
physical abilities that exceed his limitations.  It was indicated 
that the types of jobs that would be compatible with his physical 
limitations tend to exist primarily within customer service, 
retail service and food service areas.  However these types of 
jobs require communication and the capacity to hear and 
comprehend the spoken word.  The examiner also pointed out that 
the Veteran did not possess a high school diploma or a GED which 
would also limit his job options.  The examiner concluded that it 
was her opinion that the Veteran is not substantially and 
gainfully employable due to the significant limitations 
associated with his service-connected medical impairments.  It 
was noted that the Veteran may be able to perform some marginal, 
trivial or occasional employment if he is able to find a 
beneficent employer who is willing to make significant 
accommodations for him relative to his impairments, but he is not 
competively employable.  The examiner supplied her extensive 
curriculum vitae, showing that she had expertise in vocational 
evaluation.  

Having reviewed the record, the Board finds that there is at 
least an approximate balance of positive and negative evidence as 
to whether the severity of the Veteran's service-connected 
disabilities, prevent him from obtaining or maintaining 
substantially gainful employment.  Although regulations prohibit 
taking into account age as a factor in determining 
unemployability, the Board is permitted to take into account both 
his educational background and work experience.  In this regard, 
the Board finds the  evidence regarding his inability to obtain 
more than marginal employment in a position that would not 
require significant physical activity to be particularly credible 
given his well-documented history of working manual labor  for 
about 35 years, with no other work experience or career training 
noted anywhere in the  claims file.  

The Board acknowledges that the VA examiners opined that the 
Veteran is able to follow employment.  As discussed, however, the 
Board notes that private examiner's finding is supported by a 
complete review of the claims file, interview with the Veteran 
and complete rationale.  The private social worker's opinion 
addresses the Veteran's full work and employment history.  She 
fully explained how each of the Veteran's disorders impacted his 
employability.  Moreover, she provided rationale for her finding 
and indicated that no more than marginal employment would be 
available to the Veteran.  Therefore, the Board concludes that 
the evidence is at least in equipoise with regard to whether the 
Veteran could obtain anything beyond marginal employment.  

Thus, resolving doubt in favor of the Veteran, the Board finds 
that the criteria for an award of TDIU are met, and the claim is 
granted.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to a total disability rating based on unemployability 
due to service-connected disability (TDIU) is granted subject to 
the criteria governing the award of monetary benefits. 





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


